Finch, J. (dissenting).
I agree that the orders appealed from should be affirmed, except as to the third defense in action No. 1 against Peter J. Cokenes, and the fifth defense in action No. 2 against the same defendant; and also as to the third defense in action No. 1 and the fourth defense in action No. 6, both against the National Refreshment Company. As to these I vote against *698striking out. These defenses are substantially alike and involve the same principle. They are set up by a surety, sued upon a bond to recover arrears due upon a contract, whereunder the city granted concessions to maintain and operate stands for the sale to the public of newspapers, books, magazines, cigars, candies and refreshments at the St, George and Manhattan terminals of the Staten Island Ferry.
In brief, the appellant alleges that the plaintiff breached an implied condition of the contract by impairing the privileges granted and so changing conditions at the terminals as to subject the defendant to a new and different contract from the one originally entered into between the plaintiff and the defendant, and, therefore, the appellant is discharged under the principle that the liability of a surety is strictissimi juris. The waiting room, which had been opened to the public when the privileges were granted, is alleged to have been closed to all except persons having paid their fares. The stairway to the lower deck of the ferry boat was closed, thus cutting off passengers as they left the boats from access to four of the stands, because the new exit brought them directly to the street. The use of a ferry slip was discontinued, thereby depriving three stands of most of their possible patrons. The method of operation was changed so that instead of opening the gates only two or three minutes before the time of the departure of the boat, thus compelling passengers to possess idle time while-congregating in the waiting room, the new method permitted passengers to proceed directly aboard the boats and wait there. Upon the boats themselves for the first time stands were permitted for the sale of articles similar to those sold by Cokenes.
Standing alone, the allegation and its accompanying inferences, that a proportion of the passengers leaving each boat were prevented from having access to the stands of Cokenes would be a claim of material variation of or departure from the contract between the principals, resulting in the ordinary course in a substantial diminution of gross revenue. Such variation of or departure from the contract would materially affect the ability of the principal of the surety to perform, and hence would be prejudicial to the surety and would be a defense, pursuant to the rule that any change in the contract without the knowledge or consent of the surety discharges the latter. (Livingston v. Moore, 15 App. Div. 15.) Brandt on the Law of Suretyship and Guaranty (§ 439) states and illustrates the principle as follows: “Any dealings with the principal by the creditor, which amount to a departure from the contract by which the surety is bound, and which by possibility might materially vary or enlarge the latter's liabilities without his consent, generally operate to discharge the surety.” And by way of illustration, the *699same author in section 440 states: “Surety released by conduct amounting to departure from the contract.-— * * * Where a surety entered into a bond conditioned that his principal should insure, and keep insured, certain buildings on land mortgaged by him to the creditor, and afterwards the positions of the buildings were altered by the obligee, the outbuildings being brought nearer to the house, and the risk thus increased, it was held that the surety was thereby discharged.”
In the case at bar the defendant does not have to make out a physical eviction, since the transaction was not a lease and is, therefore, not controlled by the law of landlord and tenant. (Nash v. Thousand Island Steamboat Co., 123 App. Div. 148, 157; 37 C. J. §§ 173, 183, p. 279 et seq.; 1 McAdam Land. & Ten. [4th ed.] § 60, p. 192; Reynolds v. Van Beuren, 155 N. Y. 120; Hess v. Roberts, 124 App. Div. 328, 330; Stockham v. Borough Bill Posting Co., 144 id. 642, 644; Reeve v. Duryee, Id. 647, 648.) A license must be construed in accordance with the intention of the parties following the rule applicable to all contracts. (People v. Backus, 117 N. Y. 196, 201; City of New York v. Clark, 84 App. Div. 383; National Mechanics’ Banking Assn. v. Conkling, 90 N. Y. 116.) Applying this principle to the case at bar, the surety had a right to assume that no change in condition would be brought about by the act of the plaintiff, and that the latter acting in concert with the principal would not undertake to materially change the contract. The surety undertook to assume its obligations in the light of the conditions as they existed at the time the contract was made, and did not agree to remain a surety upon a contract materially altered and departed from, without its consent.
Even if the defense were controlled by the law of landlord and tenant, it likewise should be sustained. In this connection the learned Special Term struck out the third defense in the Cokenes action No. 1 because, “ as the defense now reads, it is difficult to spell out an actual partial eviction.” The shutting off of access to the stands constituted an actual partial eviction as distinguished from a constructive eviction; If all means of access had been closed, the eviction would have been complete. To the extent to which access was substantially cut off there was an eviction pro tanto. This was a question of fact and the defendant, having pleaded such an actual eviction, must be permitted his day in court in order that his proof may show the extent. So it has been held from earliest times. In Denison v. Ford (7 Daly, 384) the court said: “ To close all the stands is to take away the market; and depriving the premises of the characteristics and advantages of a market, including the congregation of dealers and attraction of purchasers, is depriving the lessee of a stand of the very thing *700he leased, or of the beneficial enjoyment of it. Hence there was an eviction when the other stands were closed and no lights nor ingress and egress furnished, except that immediately connected with plaintiff’s stand. Physical interference with plaintiff’s premises was not necessary to establish a case of eviction (Cohen v. Dupont, 1 Sandf. 260; Dyett v. Pendleton, 8 Cowen, 727; Edgerton v. Page, 1 Hit. 320).”
In Fifth Avenue Building Co. v. Kernochan (221 N. Y. 370, 372) the court said: “ Eviction as a defense to a claim for rent does not depend upon a covenant for quiet enjoyment, either express or implied. It suspends the obligation of payment either in whole or in part, because it involves a failure of the consideration for which rent is paid. [Royce v. Guggenheim, 106 Mass. 202; Lodge v. Martin, 31 App. Div. 13, 14; 18 Halsbury Laws of England, Landlord and Tenant, 479, 480, 482; Cruise Dig. of Real Property, title 28, ch. 3, sec. 1; Bacon Abridg., Rent L.; Woodfall Landlord & T. [19th ed.], 478, 486; and other cases cited.] We are dealing now with an eviction which is actual and not constructive. If such an eviction, though partial only, is the act of the landlord, it suspends the entire rent because the landlord is not permitted to apportion his own wrong.”
In relation to the third defense in action No. 1 against the National Refreshment Company and the fourth defense in action No. 6 against the same defendant, among other things, it is alleged that the plaintiff without the consent of the surety required the defendant to rearrange its business so as to separate the sale of its periodicals from the sale of confectionery. These allegations are sufficient to permit defendant to introduce evidence at the trial tending to show that this change in the contract materially interfered with the amount of the sales of defendant. To this extent it is impossible summarily to dispose of this portion of the answer.
Both parties appear to assume that, despite the acts of the plaintiff, the licensee continued to exercise the privileges until wholly evicted some years later by the plaintiff. The respondent urges that because of such acquiescence by the principal the surety is likewise without defense. The contrary is the fact. It is this very acquiescence on the part of the principal which extends the agreement in the original contract, thus exonerating the surety.
It follows that the orders appealed from should be modified by denying the motions to strike out the defenses indicated, and as so modified affirmed.
McAyoY, J., concurs.
In each action: Order affirmed, with ten dollars costs and disbursements.